SUN RIVER ENERGY, INC. ANNOUNCES CONTRACT TO REDUCE DEBT BY $2 MILLION Dallas, TX (PRNewswire-FirstCall) – July 13, 2012 Sun River Energy, Inc. (OTC:BB:SNRV).On July 13, 2012, Sun River Energy, Inc. (the “Company” or “Sun River”) announces it has signed a Purchase and Sale Agreement with Katy Resources ETX, LLC (“Katy”) to sell approximately 650 gross acres of its shallow rights in the Neal Heirs Gas Unit in Panola County, Texas in exchange for the reduction of its debt to Katy by $2,000,000.The deal is anticipated to close no later than August 31, 2012 and is subject to Katy conducting customary due diligence of the assets. Donal R. Schmidt, Jr., the Company's CEO and President, said: “This transaction will allow us to reduce our debt significantly while retaining our interest in the Neal Heirs #1 Well and its production and retaining the rights to the Travis Peak and Cotton Valley formations in the acreage being sold to Katy.We were fortunate to have multiple parties interested in this acreage.We continue to work with Strata Resources, Inc. on evaluating shallow oil opportunities on our Colfax County, New Mexico acreage.This transaction also fits into our overall efforts to reduce costs and further cut overhead.After the sale, Sun River will still have approximately 3,900 net acres in East Texas.” About Sun River Energy, Inc.: Sun River Energy, Inc. is a Dallas-based, oil and gas exploration and production company.For further information on the Company, please visit our website www.snrv.com. Media Contact: Gilbert Steedley 1-800-669-6511 Notice Regarding Forward-Looking Statements This news release contains "forward-looking statements" (statements which are not historical facts) made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are based on current expectations rather than historical facts and they are indicated by words or phrases such as "anticipate," "could," "may," "might," "potential," "predict," "should," "estimate," "expect," "project," "believe," "plan," "envision," "continue," "intend," "target," "contemplate," or "will" and similar words or phrases or comparable terminology. We have based such forward-looking statements on our current expectations, assumptions, estimates and projections. While we believe these expectations, assumptions, estimates and projections are reasonable, such forward- looking statements are only predictions and involve known and unknown risks and uncertainties, and other factors that may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, many of which are beyond our control. These factors include, but are not limited to, the time to consummate the proposed development, completion and extraction; the timing and extent of changes in market conditions and prices for natural gas and oil; the timing and extent of the Company's success in discovering, developing, producing and estimating reserves; the economic viability of, and the Company's success in drilling, the Company's ability to fund the acquisition, development, completion and extraction of oil and gas assets and the Company's planned capital investments; the Company's future property acquisition or divestiture activities; increased competition; and any other factors listed in the reports the Company has filed and may file with the Securities and Exchange Commission.Investors are cautioned not to place undue reliance on these forward-looking statements, which reflect the Company's expectations only as of the date they were made. The Company undertakes no obligation to update or revise any forward-looking statements to reflect new information or the occurrence of unanticipated events or otherwise.
